— Judgment unanimously affirmed, without costs of this appeal to either party. Certain findings of fact reversed and new findings made. Memorandum: While we affirm the judgment of the Court of Claims, *1089we do so upon grounds different from those given by that court. In our opinion, there was no negligence on the part of the State. The intersection was not of such a character as to require either the erection of a warning sign or special pavement markings. In view of our decision on the issue of negligence, we find it unnecessary to reach the question of whether the claimant was chargeable with contributory negligence. (Appeal from judgment of Court of Claims dismissing claimant’s claim.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.